Motion granted to the extent of suspending the operation and effect of the order of suspension, entered March 10, 1960, to and including May 14, 1960 for the sole purpose of permitting the respondent to act as attorney in pending matters or to arrange for the substitution of other attorneys in his place, upon condition that, in the interim, the respondent shall not engage in any new matters. The period of suspension under the order entered March 10, 1960 shall commence on May 15, 1960 and shall continue for a period of six months and until the further order of this court. In all other respects, the motion is denied. Concur — Rabin, J. P., M. M. Frank, Yalente, McNally and Stevens, JJ.